234 Ga. 313 (1975)
215 S.E.2d 685
CROWELL
v.
THE STATE.
29798.
Supreme Court of Georgia.
Argued April 14, 1975.
Decided April 29, 1975.
Randy Bacote, for appellant.
James W. Hurt, for appellee.
JORDAN, Justice.
Ronald Crowell appeals "from the decisions of the Superior Court Judge of Crisp County in the matter of the defendant's detention in Crisp County Jail."
The attorney for Crowell filed a petition for writ of habeas corpus alleging that Crowell was in the custody of the Crisp County Sheriff's Department, and was being illegally restrained of his liberty. It was alleged that he was arrested without a warrant, had been incarcerated for approximately two weeks, bail had not been set, and he had not been taken before a committing court.
A hearing was held, and the transcript shows that during this hearing the trial judge stated that he would grant the motion of the district attorney to dismiss the petition. He then considered the question of whether bail should be further reduced.
There is no judgment in the record, and the Clerk of Crisp County informs us that the complete record has been sent to this court.
There can be no appeal from an oral announcement that a judgment will be rendered, since no judgment is effective until it is signed by the judge and filed with the clerk. Code Ann. § 81A-158 (Ga. L. 1966, pp. 609, 662).
The case is remanded to the trial judge for findings of fact and conclusions of law, as required by Code Ann. § 50-127 (9) (Ga. L. 1967, pp. 835, 836; 1973, pp. 1315, 1316), and for entry of a judgment, without prejudice to the appellant's right to file a subsequent appeal.
Case remanded with direction. All the Justices concur, except Nichols, C. J., and Undercofler, P. J., who concur in the judgment only.